DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 15-35 in the reply filed on 9/9/2021 is acknowledged.
Claims 15-35 are pending and have been examined on the merits herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9567361. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to methods of stimulating the growth of a probiotic bacterium
in the gastrointestinal tract of a mammalian subject comprising administering to the gastrointestinal tract a composition comprising an effective amount of a purified human Bifidobacterium, Lactobacillus, Lactococcus, Bacteroides, or Streptococcus, wherein said 2’-FL, said 3-FL, or said LDFT is 93-99% at least 60%, 70%, 80%, 90%, 91%, 92%, 93%, 94%, 95%, 98%, 99%, or 100% pure (w/w). While instant claims 1and 35 are drawn generically to probiotic bacterium comprises a species of the genus Bifidobacterium, Lactobacillus, Lactococcus, Bacteroides, or Streptococcus, dependent claims 20 and 22 are drawn to the same species of claims 1,10,11 of US’361. The inventions differ in that independent claim 1 of the instant invention is drawn to stimulating growth of a probiotic bacterium in the gastrointestinal tract, while the claims are US’361 are drawn to stimulating growth of an exogenously administered probiotic bacterium in the gastrointestinal tract, the instant claims encompasses stimulating growth of an exogenously administered probiotic bacterium in the gastrointestinal tract because the scope encompasses probiotic bacterium in the gastrointestinal tract regardless of if they are endogenous or were exogenously added to the gastrointestinal tract. Further, dependent claim 29 is drawn to exogenously administered probiotic bacterium.  The instant claims are effectively the same method as the ‘361 claims, but with a broader recitation in the independent claims of probiotic bacterium from the genus Bifidobacterium, Lactobacillus, Lactococcus, Bacteroides, or Streptococcus. The practice of the claimed method, however, is fully encompassed by the ‘361 claims. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter.
s 15-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10286001. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to methods of stimulating the growth of a probiotic bacterium
in the gastrointestinal tract of a mammalian subject comprising administering to the gastrointestinal tract a composition comprising an effective amount of a purified human milk oligosaccharide, wherein said oligosaccharide comprises purified 2’-fucosyllactose (2’-FL), purified 3-fucosyllactose (3-FL), or purified lactodifucotetraose (LDFT), or a combination thereof; wherein said probiotic bacterium comprises a species of the genus Bifidobacterium, Lactobacillus, Lactococcus, Bacteroides, or Streptococcus, wherein said 2’-FL, said 3-FL, or said LDFT is 93-99% at least 60%, 70%, 80%, 90%, 91%, 92%, 93%, 94%, 95%, 98%, 99%, or 100% pure (w/w). While instant claims 1 and 35 are drawn generically to probiotic bacterium comprises a species of the genus Bifidobacterium, Lactobacillus, Lactococcus, Bacteroides, or Streptococcus, and US’0001 is drawn to only Bacteroides, dependent claims 20 and 22 are drawn to the same Bacteroides species of claims 1,12, 23 of US’001, thus encompassed within the instant invention. The inventions also differ in that independent claim 1 of the instant invention is drawn to stimulating growth of a probiotic bacterium in the gastrointestinal tract, while the claims are US’0001 are drawn to stimulating growth of an exogenously administered probiotic bacterium in the gastrointestinal tract, the instant claims encompasses stimulating growth of an exogenously administered probiotic bacterium in the gastrointestinal tract because the scope encompasses probiotic bacterium in the gastrointestinal tract regardless of if they are endogenous or were exogenously added Bacteroides. The practice of the claimed method, however, is fully encompassed by the ‘361 claims. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 15, 17-29, 31, 33, 34, 35, is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Buck et al., (WO2012/092160 A2, IDS) supported by Bode (IDS) and Chichlowski (IDS).
Buck teach a method of stimulating the growth of beneficial probiotic bacterium in the gastrointestinal tract of a mammal, i.e. infant, toddlers and children, comprising administering a composition comprising purified human milk oligosaccharides(HMO) (abstract, 0006, 0021, 0097-0100) wherein the administration promotes colonization of Bifidobacterium after administration of the composition (0216, 0217, 0228). 
Buck teaches that the composition comprises purified materials prepared by purification of a natural material (0071-0073). 
Regarding claim 17, the pH decreases in the GI tract following administration of the composition (0204, 0205, Fig.5). A low pH discourages the growth of enteric pathogens and thus it is desirable to have a lower pH (0204). 
Regarding claim 18, the lactate concentration is increased following administration of the composition (0210). 
Regarding claims 20 and 22, the probiotic strains for use in the composition are B. bifidum, L. acidophilus, L. rhamnosus, S. thermophilus, B. longum, L. lactis, and B. infantis (0126).  
Regarding claim 21, Buck teaches the composition to comprise between 0.001 mg/mL to 20 mg/mL (0014-0017, 0101, 0102, 0105), i.e. 0.001 g/L to 20 g/L, falling within applicants claimed range. 
Regarding claim 23, the composition comprises fructooligosaccharides or galactooligosaccharides (0114-0122). 
E. coli, C. perfringens populations (fig. 21, Fig. 23).
Regarding claims 27, 28, 33, the composition is taught to promote the growth of microbiota in the GI tract of the mammal (0123) and the probiotic strains are able to colonize the intestine (0125). Lactobacillus and Bifidobacterium are endogenous commensal bacteria of the intestine as demonstrated by their presence in breast fed infants (0214-0216). For support, see Bode who teach that B. infantis, for example is an isolate from the infant gut, i.e. an endogenous commensal bacteria (p. S184, 1st parag.) and Chichlowski who teach Bifidobacterium to be an endogenous commensal bacteria of the gut of infants (Introduction, p. 332, 337 HMO’s as growth factors). 
Regarding claim 29, the composition is disclosed to comprise a probiotic bacterium wherein the HMO and probiotic provide a synergistic benefit to promote the forth of microbiota in the GI tract of the mammal (0123).  Probiotic bacteria including Bifidobacterium and Lactobacillus maintain the ecology of the gut and regarding claim 34, prevent or treat GI diseases including pathogen induced diarrhea, toxin-producing bacteria, for example (0124), IBS, allergies, and protect against necrotizing entercolitis and inflammation of the gut (0013, 0173, 0174). 
Regarding claims 31, 32, the composition is in the form of a solid, liquid, semi-liquid, semi-solid or powder suitable for oral administration (0085, 0095, 0167) including infant formulas (0088).  
Thus, the reference anticipates the claimed subject matter. 

15, 19, 20-24, 27, 28, 29, 31, 33, 34, 35 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sprenger (US20100260720 A1, IDS).
Claim(s) 15, 19, 20-24, 27, 28, 29, 31, 33, 34, 35 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sprenger (US20100260720 A1, IDS).
Sprenger teaches a method of stimulating the growth of probiotic bacterium in the gastrointestinal tract of a mammal, i.e. infant, toddlers and children, comprising administering a composition comprising purified milk oligosaccharides selected from 2’-fucosyllactose (2’FL) and 3’ fucosyllactose (3’FL) (abstract, 0009-0013, 0028, 0029) wherein the administration promotes stimulation of endogenous commensal intestinal microbiota, mainly Bifidobacterium (0013) and prevents infections from pathogen bacteria including C. difficile and S. aureus and preventing necrotizing enterocolitis (0031). Sprenger teach using isolated oligosaccharides from animals (0029) and that 2’FL is an abundant component of human milk
Regarding claims 20 and 22, the probiotic strains for use in the composition are B. breve, B. longum, B. lactis, and B. infantis (0010-0012).  
Regarding claim 21, Sprenger teaches the composition to comprise between 0.1 to 3 g/100g of infant formula (0033, 0042, 0047), falling within applicants claimed range. 
Regarding claim 23, the composition comprises fructooligosaccharides or galactooligosaccharides (0034). 
Regarding claims 19 and 24, the composition administration prevents infections from pathogen bacteria including C. difficile and S. aureus and preventing necrotizing enterocolitis (0031). 
Bifidobacterium and the probiotic strains are able to colonize the intestine (0125). 
Regarding claim 29, the composition is disclosed to comprise a probiotic bacterium wherein the oligosaccharide and probiotic provide a synergistic benefit to promote the growth of microbiota in the mammal (0013).   The probiotics include B. breve, B. longum, B. lactis, and B. infantis which are administered together with the oligosaccharide or sequentially (0030). 
Regarding claims 31, the composition is in the form of a tablet, capsule, pastilles, powder or a liquid (0046, 0047) including infant formulas (0015, 0016, 0032, 0049).  
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 15-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US2007/0275881, IDS) in view of Buck et al., (WO2012/092160 A2, IDS).
Morrow (US2007/0275881) teaches a method of administering a composition comprising purified human milk oligosaccharides(HMO) including 2’fucosyllactose (2-FL), 3’fucosyllactose (3-FL), and LDFT which has prebiotic properties, i.e. selective stimulation of the growth of beneficial microorganisms in the intestine, which improve health and prevent disease (0002, 0003, 0007, 0008, 0012, 0039, 0041, 0044, 0047, 0098, 0114, 0115, 0116). Morrow teaches the oligosaccharides are found in human milk (0115, 0116). 
Regarding claim 16, Morrow teaches the protein to be at least 75, 80, 85, 95, 99% pure (0101). 

Morrow does not teach that limitations of claims 17 and 18. 
Regarding claim 17, Buck teach that the pH decreases in the GI tract following administration of the composition (0204, 0205, Fig.5). A low pH discourages the growth of enteric pathogens and thus it is desirable to have a lower pH (0204). 
Regarding claim 18, Buck teaches that the lactate concentration is increased following administration of the composition (0210). 


Regarding claims 19 and 24, the composition is used in methods for treating enteric infections by V. cholera, and C. jejuni (0081), calicivirus diarrhea and moderate to severe diarrhea of all causes (0109, 0114), infections by enteropathogenic E. coli (EPEC), enterotoxigenic E. coli (ETEC), Listeria, traveler’s diarrhea’s and Helicobacter pylori (0125-134). Morrow teaches that HMO’s protect against pathogenic bacteria by inhibiting binding of the pathogen, thus inhibiting the growth of pathogenic bacteria in the GI tract (0128, 0129, 0134).  The concentrations of oligosaccharides is disclosed to be determined by one of ordinary skill in the art and in some cases is at a concentration similar to that found in human breast milk (0201). 
Regarding claims 15, 20, 35, while the reference teaches that the administration of the oligosaccharide containing composition has prebiotic properties, i.e. selective stimulation of the growth of beneficial microorganisms in the intestine, which improve health and prevent disease (0003), they do not disclose the beneficial microorganisms/probiotic bacterium which are stimulated; however at the time of the Lactobacillus and Bifidobacterium, for example, and that the administration of HMO’s including 2’FL, 3’FL and LDFT, stimulate the growth of Lactobacillus and Bifidobacterium. 
Also it is important to note that applicant’s method comprises only one active step of “administering” and thus, when administering a composition comprising the claimed human milk oligosaccharides, the composition would necessarily stimulate the growth of the claimed probiotic bacterium.  Therefore, given the teachings of Buck one of ordinary skill in the art would have a reasonable expectation of successfully stimulating the growth of the claimed probiotic bacterium, when administering the composition of Morrow. 
While Morrow teaches the concentrations of oligosaccharides to be optimizable by one of ordinary skill in the art, Morrow does not teach the limitations of claim 21. 
Regarding claim 21, Buck teaches the composition to comprise between 0.001 mg/mL to 20 mg/mL (0014-0017, 0101, 0102, 0105), i.e. 0.001 g/L to 20 g/L, falling within applicants claimed range. Therefore, it would have been obvious to and within the purview of one of ordinary skill in the art to adjust concentrations of oligosaccharides to those disclosed by Buck in the composition of Morrow with a reasonable expectation of stimulation growth of probiotic bacterium in the GI tract.   
Regarding claim 22, While Morrow teaches the composition to comprise probiotics (0200), specific strains are not taught. 
B. bifidum, L. acidophilus, L. rhamnosus, S. thermophilus, B. longum, L. lactis, and B. infantis (0126).  
Therefore, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the claimed probiotic strains of Buck in the composition of Morrow who teach that the oligosaccharide composition may comprise probiotics because the specific claimed strains are taught in the art to be useful in combination with oligosaccharides. Therefore, all the claimed elements were known in the prior art and one skill in the art could have combined the element as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the claimed invention. 
Regarding claim 23, Morrow does not teach the addition of fructooligosaccharides or galactooligosaccharides to the composition, however Buck teaches that other additional probiotic oligosaccharides can be used in combination with HMO’s in the composition including fructooligosaccharides or galactooligosaccharides (0114-0122) that allow rapid fermentation of oligosaccharides by the human intestinal flora. 
Thus, at the time of the claimed invention, it would have been obvious to add additional oligosaccharides to the composition of Morrow with a reasonable expectation of providing additional added benefits to the mammal being administered the composition including feeding tolerance and rapid fermentation of the oligosaccharides which stimulate growth of helpful probiotic bacterium in the gut. 

Regarding claim 31, Morrow teach the composition can be in the form of a tablet, capsule, powder or as a solution or suspension in an aqueous liquid or non-aqueous liquid (0199). 
Regarding claim 32, the composition is disclosed to be in powder formulation which can be mixed into nutritional formulations including infant formulations, aqueous liquid or non-aqueous liquids including puddings, gelatins, for example (0062-0066). Therefore, it would be well within the purview to add the composition to liquids, semi-liquids or semi-solids such as those of claim 32 for administering to a mammal for ease of oral administration especially if the mammal is an infant, toddler or child. 
Therefore, at the time of the claimed invention, all of the claimed elements were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the claimed invention. 

Claims 15-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mills (US2009/0098240 A1, IDS) in view of Buck et al., (WO2012/092160 A2, IDS) and Sprenger (US20100260720 A1, IDS).
Mills teaches a method of stimulating the growth of beneficial probiotic bacterium in the gastrointestinal tract of a mammal, i.e. infant, toddlers and children, comprising administering a composition comprising purified human milk oligosaccharides (HMO) Bacteroides, Lactobacillus and Bifidobacterium, for example (0005) which are responsible for digesting prebiotic oligosaccharides found in human milk. Prebiotics are disclosed to beneficially affect the host by selectively stimulating the growth of one or a limited number of bacterium found in the gut including Bifidobacterium (0005).  
Regarding claim 16, the purified HMO’s are at least 85-99% pure (0044). 
Regarding claim 21, the oligosaccharides are present in amounts from 100 micrograms/L to 25 grams/L (0030-0031), thus falling within applicant range. 
Regarding claims 22 and 29, the composition further comprises the probiotic B. infantis (0012, 0017, 0024). 
 Regarding claims 31, 32, the composition is in the form of a powder, tablet, capsule, food product, beverage supplement, including supplementing into infant formula, toddlers drink, milk, fruit juice, (0014, 0062), semi-liquids including baby foods, baby cereals, rice, fruits, oat cereal (0060) i.e. thus reading on mashed rice, banana, porridge or gruel. 
Mills does not teach the claimed human milk oligosaccharides 2’FL, 3’FL or lactodifucotetraose. 
However, Buck and Sprenger both teach the administration of a composition comprising 2’FL, 3’FL or lactodifucotetraose which stimulates the growth of probiotic bacteria, specifically Bifidobacterium in the GI tract of a mammal. In addition, Buck teaches that B. infantis ATCC15697 ferments 2’FL, 3’FL making them useable oligosaccharides to stimulate their growth.  The oligosaccharide composition of Mills is also fermentable by B. infantis ATCC15697 (Example 3 (0078-0079), Table 3). Bifidobacterium, in the GI tract of a mammal because the substitution would have yielded predictable results. HMO’s are disclosed by the prior art to provide beneficial prebiotics properties, i.e. stimulate the growth of probiotic bacteria in the gut of a mammal when administered. Both the HMO’s of Mills and those of Buck function the same and are capable of being fermented by the same strain of B. infantis, therefore, would the results of the substitution would have been predictable.  
Mills does not teach the limitations of claims 17 and 18. 
Regarding claim 17, Buck teach that the pH decreases in the GI tract following administration of the composition (0204, 0205, Fig.5). A low pH discourages the growth of enteric pathogens and thus it is desirable to have a lower pH (0204). 
Regarding claim 18, Buck teaches that the lactate concentration is increased following administration of the composition (0210). 
Therefore, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art that the administration of oligosaccharide substrates in a composition effectively lowers the pH in the GI tract indicating that fermentation of the substrates is occurring and is reflective of lactate accumulation in the gut of infants administered the claimed oligosaccharide substrate.  Therefore, one of ordinary skill in the art in view of the teachings of Buck would have had a reasonable expectation of effectively lowering the pH in the gut of a mammal when administering the claimed oligosaccharides of as well as increasing the lactate in the gut.  
Mills does not teach the limitations of claims 19, 24, 34.
C. difficile and S. aureus and preventing necrotizing enterocolitis (0031). 
Buck teaches the composition administration decreases E. coli, C. perfringens populations (fig. 21, Fig. 23).
Therefore, when substituting the HMO’s Mills with those of Buck and Sprenger, one of ordinary skill in the art would expect to inhibit the growth of pathogenic bacteria in the GI tract and in those suffering from disorders of claim 34. 
Also it is important to note that applicant’s method comprises only one active step of “administering” and thus, when administering a composition comprising the claimed human milk oligosaccharides, the composition would necessarily inhibit the growth of pathogenic bacteria.  
Regarding claim 23, Mills does not teach the addition of fructooligosaccharides or galactooligosaccharides to the composition, however Buck teaches that other additional probiotic oligosaccharides can be used in combination with HMO’s in the composition including fructooligosaccharides or galactooligosaccharides (0114-0122) that allow rapid fermentation of oligosaccharides by the human intestinal flora. Sprenger also teach the composition comprises fructooligosaccharides or galactooligosaccharides (0034). 
Therefore, at the time of the claimed invention, all of the claimed elements were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the claimed invention. 

Conclusion
NO claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/TAEYOON KIM/           Primary Examiner, Art Unit 1632